Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The “computer readable storage medium” is not to be construed as transitory signals per se, as described in paragraph 81 of the specification.


Information Disclosure Statement
The information disclosure statement (IDS) was filed on 5/4/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed 5/4/2020 were accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 3 is objected to because of the following informalities: The limitation, “second issue data” is referred to in claim 2 yet appears without a definite article in claim 3. Examiner suggests either removing the reference to the “second issue data” from claim 2 or adding “the” before “second issue data” in claim 3. Appropriate correction is required.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-11, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rath (US 20210328888 A1; provisional filed 4/20/2020).

With regards to claim 1, Rath discloses a method for issue description generation from data entered into an issue submission application, the method comprising: receiving, by a processor, first issue data, wherein the first issue data is associated with input data entered by a user into a user interface on the issue submission application (Rath, paragraph 13 and fig. 1A-B: “The system also has a production server that automatically receives support ticket communications, which includes a production support ticket's communications 104 and its metadata 106, as depicted by FIG. 1B”; the first sentence “My laptop's CRM program is miscalculating…” is being interpreted as the first issue data); analyzing the first issue data (Rath, paragraph 75: describes the analysis of the input via natural language processor machine learning model, in particular: “The natural language processor machine learning model 226 identifies that the customer's CRM program is the topic of Customer Relationship Management (CRM) software, that software miscalculations is the topic of a software malfunction, that the customer restarting the CRM software is the topic of restarted software, and that the customer restarting the laptop computer is the topic of restarted computer.” Alternatively, Ann Agent analyzes the issue data in Fig. 1A via the computer/application); selecting a first set of prompted issue descriptions, wherein the first set of prompted issue descriptions is selected based on the analyzing of the first issue data (Rath, paragraph 78: “The ticket summarizer, classifier, and forecaster machine-learning model 228 identifies that most of the similar sequences of topics include information that specifies the customer's operating system, but at 5:00 P.M. the support ticket's sequence of topics is missing any information that specifies the operating system of Curt's laptop computer 208.” See also paragraphs 94-96 for additional description); prompting the user to select a subset of the first set of prompted issue descriptions (Rath, Fig. 1A and 1B: “Mac or… Windows?” Rath, paragraph 78: “Therefore, the production server 214 outputs a request for the customer to specify whether his laptop computer 208 is a Mac computer that execute a Mac operating system or is a laptop computer that executes the Microsoft Windows operating system.”); receiving from the user a selected subset of the first set of prompted issue descriptions (Rath, Fig. 1A and 1B: Customer responds “It uses Windows”); and outputting an identified issue description, wherein the identified issue description is generated based on the selected subset of the first set of prompted issue descriptions (Rath, paragraph 96: “Following receipt of the type of information, the type of information is optionally used to assign the support ticket to a support agent, a support agent supervisor, a support team, and/or a subject matter expert, block 416. The system can use information that was missing from the support ticket for forecasting a support ticket's resolution to route the support ticket to support personnel”).

With regards to claim 2, which depends on claim 1, Rath discloses wherein a machine learning engine is utilized to analyze the first issue data and second issue data (For claims 2-5, the first issue data is being interpreted as the ticket interaction of Rath, Fig. 1A and the second issue data is being interpreted as the ticket interaction of Rath, Fig. 1B; For the first issue data analysis, Rath, paragraph 13: “a system includes a training server that receives a training set of support ticket communications, which include a training set support ticket's communications 100 and its metadata 102, as depicted by FIG. 1A. The training server trains a machine learning model to identify the sequence of topics;” second issue data analysis, Rath, paragraph 75: describes the analysis of the input via natural language processor machine learning model, in particular: “The natural language processor machine learning model 226 identifies that the customer's CRM program is the topic of Customer Relationship Management (CRM) software, that software miscalculations is the topic of a software malfunction, that the customer restarting the CRM software is the topic of restarted software, and that the customer restarting the laptop computer is the topic of restarted computer.”), and wherein the machine learning engine is trained utilizing the selected subset of the first set of prompted issue descriptions (Rath, paragraph 68: “For the training example, the training system 218 receives a training set of support ticket communications, which includes the training set support ticket's communications 100 and its metadata 102, as depicted by FIG. 1A.”), the method further comprising: tagging the first issue data with a first issue descriptor tag (Rath, paragraph 44: “each support ticket's communications may have associated metadata representing a support agent's assessment of the support ticket topic, such as the “assigned problem type.””); tagging the selected subset of the first set of prompted issue descriptions with a confidence tag, wherein the confidence tag indicates that the selected subset of the first set of prompted issue descriptions has a high confidence of relating to the first issue data (Rath, paragraph 54: “For each such dimensions, the ticket summarizer, classifier, and forecaster machine-learning models 222 and/or 228 can compute a similarity vector to score and then rank, for a given support ticket, all closed support tickets, and currently progressing support tickets in the support ticket summary database. Then the ticket summarizer, classifier, and forecaster machine-learning models 222 and/or 228 can normalize such scores to a range from 0 to 1, and combine the scores from each dimension, such as by adding the scores, to create a single overall similarity score;” the score applied to the support ticket, which contains the prompted issue descriptions, is being interpreted as the confidence score because it has the highest similarity score of all other closed tickets); and storing the first issue data, the first issue descriptor tag, the selected subset of the first set of prompted issue description, and the confidence tag in a repository (Rath, paragraph 40: “the individual communication text 306 is used with communication metadata 324 to produce the communication embedding 338 of both FIG. 3A and FIG. 3C. As also described below, the communication embedding 338 is used by a support ticket summary builder 340 to build summaries of support ticket, which may be stored in a support ticket summary store 342”).

With regards to claim 3, which depends on claim 2, Rath discloses receiving second issue data (Rath, Fig. 1B: first sentence of 104; paragraph 75: “The natural language processor machine learning model 226 processes the customer's 5:00 P.M. language that initiated a support ticket, “My laptop's CRM program is miscalculating. Restarting the program and restarting the laptop didn't work. Help!””); analyzing the second issue data using the machine learning engine (Rath, paragraph 75: describes the analysis of the input via natural language processor machine learning model, in particular: “The natural language processor machine learning model 226 identifies that the customer's CRM program is the topic of Customer Relationship Management (CRM) software, that software miscalculations is the topic of a software malfunction, that the customer restarting the CRM software is the topic of restarted software, and that the customer restarting the laptop computer is the topic of restarted computer.”); tagging the second issue data with a second issue descriptor tag, wherein the second issue descriptor tag is similar to the first issue descriptor tag (Rath, paragraph 44: “each support ticket's communications may have associated metadata representing a support agent's assessment of the support ticket topic, such as the “assigned problem type.”” Paragraph 75: “The natural language processor machine learning model 226 identifies that the customer's CRM program is the topic of Customer Relationship Management (CRM) software, that software miscalculations is the topic of a software malfunction, that the customer restarting the CRM software is the topic of restarted software, and that the customer restarting the laptop computer is the topic of restarted computer.”); and selecting a second set of prompted issue descriptions (Rath, paragraph 78: “The ticket summarizer, classifier, and forecaster machine-learning model 228 identifies that most of the similar sequences of topics include information that specifies the customer's operating system, but at 5:00 P.M. the support ticket's sequence of topics is missing any information that specifies the operating system of Curt's laptop computer 208.”), wherein the second set of prompted issue descriptions is selected based on the confidence tag (Rath, paragraph 54: “For each such dimensions, the ticket summarizer, classifier, and forecaster machine-learning models 222 and/or 228 can compute a similarity vector to score and then rank, for a given support ticket, all closed support tickets, and currently progressing support tickets in the support ticket summary database. Then the ticket summarizer, classifier, and forecaster machine-learning models 222 and/or 228 can normalize such scores to a range from 0 to 1, and combine the scores from each dimension, such as by adding the scores, to create a single overall similarity score;” the score applied to the support ticket, which contains the prompted issue descriptions, is being interpreted as the confidence score because it has the highest similarity score of all other closed tickets).

With regards to claim 4, which depends on claim 3, Rath discloses labeling the identified issue description with a first-level category indicator associated with an application name; and labeling the identified issue description with a second-level category indicator associated with an issue type (Rath, paragraph 35: “Examples of topics identified from content data include a technical topics under discussion, evolving problem diagnosis and problem resolution, a problem type, and a product type.” The problem type is being interpreted as the issue type, and the product type is being interpreted as the application).

Claims 8-11 recite substantially similar limitations to claims 1-4 respectively and are thus rejected along the same rationales.

Claims 15-17 recite substantially similar limitations to claims 1-3 respectively and are thus rejected along the same rationales.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rath in view of Wagstaff et al (US 20190065499 A1; filed 8/27/2018).

With regards to claim 5, which depends on claim 1, Rath discloses wherein analyzing the first issue data comprises: accessing a similarity model (Rath, title, abstract: similarity classifier machine learning model), 
However, Rath does not disclose yet Wagstaff et al teaches wherein the similarity model provides the first set of prompted issue descriptions based on a similarity comparison of the first issue data and the first set of prompted issue descriptions (Wagstaff et al, paragraph 28: “Next, the process 200 generates a query suggestion based on the lexical similarity between the user question and past questions (block 204). A data suggestion is then generate based on the lexical similarity between the user question and the data source (block 206). At least one second user interface may be populated with the query suggestion (block 208).”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rath and Wagstaff et al such that the user is presented with a previous user query that is similar to the user’s current query. This would have enabled the user to directly view the response to the previous query which would provide an answer to the user’s current query (Wagstaff et al, paragraph 29: “associating the at least one configured query and at least one configured data to the user question as an execution plan in an execution path memory; executing the at least one configured query on the at least one configured data resulting in an answer; and updating the past questions dataset with the user question and the resulting answer.”).

With regards to claim 6, which depends on claim 5, Rath discloses wherein the first set of prompted issue descriptions includes an alternative option, and wherein the selected subset of the first set of prompted issue descriptions received from the user is the alternative option, the method further comprising: prompting the user to input an issue description, wherein the inputted issue description is analyzed utilizing a natural language processing model (Rath, Fig. 1B: the example shows two options being displayed to the user, Windows and Mac, and the user responds “It uses Windows.” Either Windows or Mac could be interpreted as the “alternative option,” and paragraph 96 describes how the data from the natural language input is used: “assigning the customer's support ticket to Ann Agent because she is well-trained at providing support for computers that execute the Microsoft Windows operating system that is executed by the customer's laptop computer 208”; Rath, paragraph 20: “The natural language processor machine-learning model 226 executes at frequent initials to provide real time analysis of subsequent communications which are recorded in an open support ticket and can use the real-time analysis to summarize a support ticket and forecast its resolution.”).

With regards to claim 7, which depends on claim 6, Rath discloses parsing the inputted issue description into individual datum; tagging the individual datum with respective indicators, wherein the respective indicators designate each individual datum to a respective category (Rath, paragraph 31: “There are several key outcomes of inferring the syntax of language to make predictions, determining the role, such as parts of speech, of individual words, as well as the relationship of words and phrases to one another. Using combinations of tagged parts of speech and word or phrasal relationships enables advanced behaviors such as determining whether a word or phrase is being negated, expressed in a conditional or hypothetical manner, or expressed in a specific tense or mood.”); labeling a first subset of the individual datum with a first-level category indicator associated with an application name based on the respective indicators; and labeling a second subset of individual datum with a second-level category indicator associated with an issue type based on the respective indicators (Rath, paragraph 31: “Attentional predictions are made using a combination of general language models used to infer the syntax (structure and/or organization) of input language and task-specific models used to provide weight to language within the inferred structure… tagged parts of speech;” the tagged parts of speech are being “associated” with application name and issue type since those are nouns).

Claims 12-14 recite substantially similar limitations to claims 5-7 respectively and are thus rejected along the same rationales.
Claims 18-20 recite substantially similar limitations to claims 5-7 respectively and are thus rejected along the same rationales.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang (US 20200349529  A1): Teaches using a machine learning classifier to classify and label support tickets.
Sapugay et al (US 20200327284 A1): Teaches using NLP to parse user input, and extracts the intent and entities from the input.
Cai (US 20190349321 A1): Teaches performing NLP on an incident report and processing the report using machine learning.
Gruber (US 20130110518 A1): Teaches responding to a user request with options for the user to select.
Spear (US 20150346963 A1): Teaches providing a menu to a user which can be used to input user reports.
Savir (US 20200242623 A1): Teaches converting support tickets into vectors and using them to find similar tickets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                         




/WILSON W TSUI/Primary Examiner, Art Unit 2178